Per Curiam.

The evidence indicates that, with respect to Counts Nos. 2 and 7, the respondent did not act maliciously or for gain. Indeed, respondent did make restitution to Mrs. Mulholland for the sum which she invested in the corporation.
However, it is one of the fundamental tenets of the professional responsibility of a lawyer that he “ * * * should maintain a degree of personal and professional integrity that meets the highest standard. The integrity of the profession can be maintained only if the conduct of the individual attorney is above reproach.***” Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d 77, 81.
After a careful examination and review of the record in this cause, this court concurs with the findings and conclusion of the board that respondent violated DR 2-103 (B), DR 5-101 (A), DR 5-105(A), DR 5405(B) and DR 7401(A)(3).
Accordingly, it is the judgment of this court that respondent receive a public reprimand, and it is so ordered.

Judgment accordingly.

Celebrezze, C. J., W. Brown, McBride, Sweeney, Locher, Holmes and Dowd, JJ., concur.
McBride, J., of the Second Appellate District, sitting for P. Brown, J.